DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 16-26 have been amended.  Claims 36-42 have been added and relate to the elected group of a steel sheet product.  Claims 16-42 are pending with claims 25-35 being withdrawn.  Claims 16-24 and 36-42 are under examination.
Applicant's arguments, see lower p. 9, filed 19 July 2021, with respect to the abstract, specification, and claim objections have been fully considered and are persuasive.  The objections of 21 April 2021 have been withdrawn. 
Applicant's arguments, see bottom p. 9 to top p. 10, filed 19 July 2021, with respect to a portion of the 112(b) rejections have been fully considered and are persuasive.  These rejections of 21 April 2021 have been withdrawn.

Applicant's arguments, see upper p. 10, filed 19 July 2021, with respect to a portion of the 112(b) rejections relating to the microstructure percentages have been fully considered but are not persuasive.  
Applicant argues (middle lower p. 10) that "[t]he Gokhale article is submitted to evidence that, to one of skill in the art it is well understood that such microstructures are always measured as volume fractions: “Numerical extent specifies total ‘amount’ of microstructural features per unit volume of microstructure.”  Page 429.  Thus if a numerical extent such as 0.1% of 
The Examiner responds that the fact remains that multiple methods of describing microstructure proportions exist in the art, and a basis of volume is not necessarily universal.  As an example, US 2015/0147221 (cited as relevant art in the prior action) measures the kappa precipitates present in the microstructure of its steel on an area basis (abstract, [0055]).  Thus, a mere recitation of percentage would leave one of ordinary skill in doubt as to the scope of the claim.
	Of note, lines 3-6 and 13-15 of p. 5 of the specification as filed provide sufficient written description that the kappa-carbides are measured on a basis of volume% while the ferrite is an area fraction.  Amending the claim to refer to these percentages as described in p. 5 would provide sufficient clarity to the claim.

Applicant's arguments, see middle p. 11, filed 19 July 2021, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of 21 April 2021 has been withdrawn.

Applicant's arguments, see upper p. 12-13, filed 19 July 2021, with respect to the 103 rejections have been fully considered but are not persuasive.
Applicant argues that "Bartlett is describing ageing of an as cast steel (see Bartlett Abstract, 'investigation of the age-hardenable . . .cast alloy', p. 414, showing that as cast plates are subjected to the aging, and throughout), and not a cold rolled and annealed steel, and thus 
The Examiner responds that the secondary reference Bartlett is only used as teaching reference in order to teach addition of an aging (i.e., annealing as claimed) step in order to precipitate nano-sized kappa carbides within an austenite matrix to increase strength.  While the steels of US '388 and Bartlett may be in different stages of production, both have austenite matrices ([0012] of US '388 and p. 1, right column, second paragraph of Bartlett).  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
	
Regarding the provisional double patenting rejection (p. 14), this rejection has been updated to reflect the amended claim language and is maintained as the scope of the claims between the instant application and the reference application substantially overlap.

Regarding new claim 42, the Examiner agrees that the "consists of" language of this claim would eliminate US '388 as a primary reference due to the presence of FeAl intermetallic compounds within its microstructure.  

Claim Objections
Claim 41 is objected to because of the following informality:
It is suggested to amend "µm, , wherein" to "µm, wherein" in line 3 of claim 41
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16,
	Claim 16 recites, in part: "comprising at least 0.1% of intragranular kappa carbides….optionally up to 10% of granular ferrite".  It is unclear what "%" refers to, e.g., area%, volume%, etc.  
	Regarding dependent claims 17-24 and 36-42, these claims do not remedy the deficiencies of parent claim 16 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16-22 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 in view of Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010).
Regarding claims 16, 36, and 41, 
US '388 discloses a cold rolled and annealed [0092] steel sheet (title) with a composition that substantially overlaps with the instantly claimed chemical composition [0013]; see the comparative table below (all values in wt.%).
Element
Instant claims
US '388
Overlap
C
0.6-1.3
0.01-2.0
0.6-1.3
Mn
15.0-35
5.0-40.0
15.0-35
Al
6.0-15
4.0-20.0
6.0-15
Si
≤2.40
≤9.0
≤2.40
S
≤0.015
≤0.04
≤0.015
P
≤0.1
≤0.04
≤0.04
N
≤0.1
0.001-0.05
0.001-0.05
Fe
Balance
Balance
Balance


While the microstructure of US '388 is an austenite matrix comprising a volume fraction of 15% or less of kappa carbides [0028] with less than 15% ferrite [0034], tensile strengths of >1000MPa (Table 4), yield strengths of >600MPa [0035], and densities of <7.47 g/cc [0035], US '388 is silent as to the kappa carbides of their steel being intragranular kappa carbides, 80% of the intragranular kappa carbides have an average size below 30 nm, the ferrite being granular in form, an average grain size of the austenite is below 6µm, an average aspect ratio of the austenite is 1.5-6.0, an average grain size of the ferrite is below 5µm, and an average aspect ratio of the ferrite is below 3.0.
US '388 does disclose a process for the manufacture of their steel sheet.  A method of US '388 comprises slab reheating, hot rolling, cooling, coiling, cold rolling, annealing, and cooling from an annealing temperature [0092]; these process steps and parameters substantially overlap 
US '388 is silent as to a second annealing step at 400-700°C for 1 min to 150 hrs followed by cooling at a rate of at least 30°C.
However, Bartlett et al. teach that for a similar alloy composition that aging in the temperature range of 350-700°C greatly improves strength by precipitating nano-sized kappa carbides within the austenite matrix, with a similar composition of Fe-29Mn-8Al-1.4Si-0.9C-
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to combine the aging step of Bartlett et al. of 350-700°C for 1-140 hours, such as 30 hours at 530°C or 1-140 hours at 530°C, followed by water quenching, suggested by US '388 to be a cooling rate of greater than 50°C/s with the method of US '388 in order to improve the strength of the steel.  US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.
Given that the obvious combination of US '388 in view of Bartlett et al. discloses a method of making that overlaps the presently disclosed method of making, including reheating a slab with the claimed chemical composition to a temperature above 1000°C, such as 1150-1250°C, hot rolling to a finish temperature of above 800°C, such as 900°C or higher, coiling at a temperature of below 600°C, such as 350-450°C, cold rolled at a reduction ratio of 30-80%, such as 50-70%, first annealing at a temperature of 800-1000°C, such as 800-950°C for 30s to 5min followed by cooling at a rate of greater than 5°C/s, such as greater than 30°C/s or 50°C/s or 70°C/s, and finally second annealing the first annealed sheet at 400-700°C for 1-140 hours followed by water quenching and cooling at a rate above 50°C/s, it therefore would have been obvious to one of ordinary skill in the art to use the method above, which is both disclosed by the obvious combination of US '388 in view of Bartlett et al. and encompassed within the scope of the present disclosure.

However, "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).
	The product of the obvious combination of US '388 in view of Bartlett et al. can be selected to possess an identical chemical composition and a substantially identical method of making as shown above.  Thus, a prima facie case of obviousness has been shown against the claims.
Regarding claim 17,
	US '388 discloses that Ni is added in amounts of 0.3-20wt% [0013], Cr may be added in amounts of 0.01-7.0wt% [0056], and Cu may be added in amounts of 0.01-15.0 wt. % [0058].  US '388 discloses that B may be contained in amounts of 0.001-0.1wt% [0070], Ti, Zr, Ti, and Mo may be contained in a total amount of 0.005-3.0wt% [0062], Nb and V may be contained in a total amount of 0.005-1.0wt% [0064], and that W may be contained in amounts of 0.01-5.0wt% [0066].  Given that US '388 discloses amounts of alloying elements that overlap the presently claimed steel sheet, including up to 3 wt% Ni, Cr, and/or Cu, and/or up to 2 wt% of B, Ta, Zr, Nb, V, Ti, Mo, and/or W, it therefore would have been obvious to one of ordinary skill in the art 
Regarding claims 18-21 and 37-38,
	Given that US '388 discloses amounts of C, Mn, and Al that overlap the presently claimed steel sheet (see table above), including 0.8-1.0 wt% C, ≤2.0 wt% Si, 18-30 wt% Mn, and 7-12 wt% or 8.5-10 wt% Al, it therefore would have been obvious to one of ordinary skill in the art to use the amounts C, Mn, and Al that are both disclosed by US '388 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claims 22 and 39-40,
	US '388 discloses that the steels of their invention possess yield strengths of greater than 600 MPa [0110], such as 637-1175 MPa (Table 4), ultimate tensile strength of 1009-1427 MPa (Table 4), and a density of 7.47 g/cm3 or less, such as less than 7.3, 7.1, or 7.0 g/cm3.  The Examiner calculates density from the following formula: Specific gravity X density of water=density of object; thus, 7.47 X (1 g/cc) =7.47 g/cc.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 and Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010) as applied to claim 16 above, and further in view of US 2015/0147221.
US '388 and Bartlett et al. are silent as to their steels being coated with a metallic coating, such as Zn- or Al-based coatings.

Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to hot-dip galvanize (a step of coating) the steel sheet of the obvious combination of US '388 in view of Bartlett et al. in order to imbue the steel sheet with good corrosion resistance.  US '221, US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 and 36-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 and 39-48 of copending Application No. 16/302,999 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
Regarding claims 16 and 36,
Claim 16 of the reference application recites a cold rolled and annealed steel sheet (such as a twice-annealed sheet) with a chemical composition that is identical to the instantly claimed chemical composition; see the comparative table below (all values in wt. %).

Element
Instant claims
'999 claim 16
Overlap
C
0.6-1.3
0.6-1.3
0.6-1.3
Mn
15.0-35
15.0-35
15.0-35
Al
6.0-15
6.0-15
6.0-15
Si
≤2.40
≤2.40
≤2.40
S
≤0.015
≤0.015
≤0.015
P
≤0.1
≤0.1
≤0.1
N
≤0.1
≤0.1
≤0.1
Fe
Balance
Balance
Balance


In addition, the microstructure limitations substantially overlap; see the comparative table below.
Element
Instant claims
'999 claim 16
Overlap
Intragranular κ-carbides
≥0.1%
≥0.1%
≥0.1%
κ-carbides size
80% below 30 nm
80% below 30 nm
80% below 30 nm
Granular Ferrite
up to 10%
up to 10%
Up to 10%
Austenite
Remainder
Remainder
Remainder
Avg Austenite grain size
<6µm
<6µm
<6µm
Avg Austenite aspect ratio
1.5-6
2-10
2-6
Avg Ferrite grain size
<5µm
<5µm
<5µm
Avg Ferrite aspect ratio
<3.0
<3.0
<3.0


Regarding claims 17-21 and 37-38,
	Claims 19-22 of the reference application claim ranges that substantially overlap with these compositions.
Regarding claims 22 and 39-40,
	The properties of claim 23 of the reference application substantially overlap with the instant claim; see the comparative table below.
Element
Instant claims
'999 claim 23
Overlap
Ultimate tensile strength
≥1000 MPa
≥1300 MPa
≥1300 MPa
Yield strength
≥900 MPa
≥1200 MPa
≥1200 MPa
Density
<7.3
<7.2
<7.2


Regarding claims 23 and 24,
Claims 27 and 28 of the reference application recite these embodiments.


Regarding claim 41,
Claims 25 and 26 of the reference application recite these embodiments.

Regarding claim 42,
Claim 48 of the reference application recites this embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling, can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732